Convicted on a charge of embezzlement, appellant has duly prosecuted his appeal to this court. The charge was by indictment returned by the grand jury of the city of St. Louis, and was in two *Page 269 
counts; one for larceny and the other for embezzlement. At the close of the State's evidence the larceny charge was dismissed, and the case was submitted to the jury on the charge of embezzlement. The jury returned a general verdict reciting that:
"We . . . find the defendant guilty of emblezzlement as charged in the second count of the indictment, and assess the punishment at imprisonment in the penitentiary for one year."
Upon this verdict, after unsuccessful motion for a new trial and in arrest of judgment, the court sentenced the defendant for a period of two years in the penitentiary.
Appellant was one of the conductors of the United Railways Company of the city of St. Louis, and Rolla Wells was the receiver of that company. As such conductor, it was the duty of appellant, among other things, to require the passengers to deposit the proper fare in a box, provided for that purpose, and in the event that such passengers did not have the exact change, it was his duty to furnish them such change. For the purpose of facilitating the company's business, it provided for its passengers certain mental pieces, called tokens, which pieces or tokens each equalled one fare and could be deposited by the passengers in lieu of cash. The testimony tended to show that appellant was not only instructed not to receive the fares to be deposited in the box, but that there was a printed rule displayed on the platform of his car, always visible to passengers, instructing them to deposit their fares in the box, as the conductor was forbidden to receive them for deposit, except when unavoidable.
Much testimony was offered showing that on numerous trips appellant had received fares in violation of this rule, and had failed to deposit such fares in this box. This testimony covered various dates from April 4, 1919, to November 10th of the same year, and specified in great detail the number of fares collected and not deposited by appellant. It was also in evidence that appellant had taken money from the fare box. In numerous *Page 270 
conversations with his associates, appellant had admitted that from the time he "broke in" as conductor, he had collected and converted to his own use sums of money aggregating seven to eight dollars per day. For instance, he said that on the first day he worked for the company he made $7.50 in that way. It was in evidence that appellant began to work for the company in the latter part of October, 1917, the indictment herein having been returned on the 25th of November, 1919, so that all of such testimony was proper.
It further appeared that appellant told witnesses that he had taken nickles and dimes from certain colored passengers and kept the money. When asked if he put such fares in the box, he replied that he would be a "d____ fool" if he did. He further admitted to his associates, some of whom testified, that for the purpose of making money out of the fares he would use tokens filed down to the size of a penny, and that he could use such tokens to the extent of several dollars per day. Several witnesses saw him using such tokens. The testimony tended to show that appellant had retained and converted to his own use aggregate sums considerably in excess of the amount charged in the indictment, which was fixed at $97.98.
I. Appellant by his motion in arrest of judgment challenges the sufficiency of the indictment.
The indictment is in the exact language of the information approved by this court in the case of State v. Moreaux,254 Mo. 398, and it is based upon Section 3327, Revised Statutes 1919, and contains all of the essential elements of theIndictment.  offense under that section. It has been the repeated ruling of this court that an information or indictment for an offense purely statutory will be sufficient, if the language of the statute be substantially followed. The indictment here follows the language of the statute and is sufficient. [State v. Blakemore, 226 Mo. 560; 20 C.J. 457.] *Page 271 
II. On the assignment that the testimony was insufficient to warrant the submission of the case to the jury, we must rule adversely to appellant's contention. The testimony tended to show that as agent for the receiver of the railways company mentioned, appellant was over sixteen years of age and that heSufficient  received certain moneys in the course of hisEvidence.   employment; that it was the property of the corporation or the receiver thereof and that he converted it to his own use. Not only did witnesses see appellant receive and retain the money at the time he should have deposited it in the fare box, but he freely admitted to his friends and associates that he had not only retained such money, when he should have deposited it, but that he kept it and converted it to his own use. This was sufficient to warrant the submission of the case to the jury. [State v. Moreaux, supra; State v. Gebhardt,219 Mo. 708.]
III. The instructions of the court covered all the essential allegations of the indictment, followed the language of the statute, and fully and fairly instructed the juryInstructions.  on all questions of law in the case and were of the substance approved in the case of State v. Moreaux, supra. [State v. Rose, 178 Mo. 25, l.c. 31 and 32; Secs. 3313, 3327, R.S. 1919.]
IV. At the close of the State's evidence the record discloses the following:
"Mr. Priest (attorney for appellant): I move to require the State to elect upon which charge of embezzlement, on which date they wish to proceed to trial upon."
To the action of the court in overruling this motion, appellant complains here. The record shows that prior to this the court had withdrawn from the consideration of the jury the first count of the indictment, leaving the single charge ofElection.  embezzlement, so the motion raises the question as to whether or not embezzlement, in the circumstances of this case, committed *Page 272 
by taking money on different dates, is a series of separate offenses. This question has been many times before this court. In the case of State v. Wissing, 187 Mo. 96, the court in passing upon this identical question said:
"Where there is but one count in an information, the charge being that defendant within three years next preceding the filing of the information embezzled a certain sum of money of the Crocker-Wheeler Company, a corporation etc., the charge is sustained by proving the embezzlement by him of any such sum or portion thereof, as set forth in the instructions, within the time limited by statute." [State v. Gebhardt, supra, l.c. 715 and 716; State v. Shour, 196 Mo. 202 l.c. 214; State v. Pratt,98 Mo. 482, l.c. 491; State v. Wise, 186 Mo. 42.]
V. During the trial the Assistant Circuit Attorney, at his request was granted permission to indorse the names of certain additional witnesses upon the indictment. To this appellant made objections and was overruled and complains here. The only objection made by appellant at the time was that heIndorsing    was surprised, and though his attorneys suggestedNames on     that an affidavit of surprise would be filed, noneIndictment.  appears to have been filed. Under the authority of State v. Stegner, 276 Mo. 427, l.c. 438, this contention must be ruled against appellant, for the reason that, as said in that case, there is no showing that the defendant, by reason of such failure to indorse the name on the indictment at an earlier date, suffered prejudice. Section 3889, Revised Statutes 1919, requires the indorsement of the names of all of the material witnesses on the indictment, yet it specifically provides that other witnesses may be subpœnaed or sworn by the State. For this additional reason appellant's objection is not tenable. [State v. Jeffries, 210 Mo. 302, l.c. 324; State v. Barrington, 198 Mo. 23; State v. Myers, 198 Mo. 225; State v. Hottman, 196 Mo. 110.] It does not appear here that the State purposely withheld the names of such witnesses, in which *Page 273 
event, of course, a different situation would have presented itself. [State v. Nettles, 153 Mo. 464.] Furthermore, the error, if any, should have been called to the trial court's attention by motion to quash the indictment. [State v. Robinson, 263 Mo. 318.] It was not reversible error for these indorsements to be made during the trial of the case, absent any showing of prejudice suffered by appellant.
VI. The next question earnestly urged here by appellant is the action of the court in raising the punishment from one year to two years in the penitentiary. The jury returned aPunishment.  verdict finding appellant guilty and assessing his punishment at one year in the penitentiary. Section 4049, Revised Statutes 1919, provides as follows:
"If the jury assess a punishment, whether of imprisonment or fine, below the limit prescribed by law for the offense of which the defendant is convicted, the court shall pronounce sentence, and render judgment according to the lowest limit prescribed by law in such case."
The constitutional rights of appellant were not invaded or imposed upon by the action of the court in following the plain letter of the statute. Appellant had been regularly charged with crime by a grand jury, had been arraigned, was confronted by the witnesses against him, and was afforded every opportunity to make his defense and enjoyed in the trial of the case such protection and safeguards as were vouchsafed by the Constitution, both State and Federal, and this statute is but a sequence of and supplementary to Section 4048, Revised Statutes 1919. Section 3698, Revised Statutes 1919, is as follows:
"Whenever any offender is declared by law punishable, upon conviction, by imprisonment in the penitentiary for a term not less than any specified number of years, and no limit to the duration of such imprisonment is declared, the offender may be sentenced to imprisonment during his natural life, or for any number of years *Page 274 
not less than such as are prescribed; but no person shall in anycase be sentenced to imprisonment in the penitentiary for anyterm less than two years."
From the foregoing it is apparent that it became the duty of the trial court to change the punishment fixed by the jury to that of the minimum punishment fixed by statute and in doing so there was no violation of the constitutional rights of appellant. The punishment, upon conviction, of a number of offenses under our law is fixed by the court and not by the jury; e.g., Section 3248, Revised Statutes 1919. At the common law the verdict of the jury was guilty or not guilty, and the court fixed the punishment according to the laws in force, and the sections above quoted are not therefore in contravention of the constitutional rights of appellant and are constitutional. [State v. Hamey, 168 Mo. 167; State v. Mathews, 202 Mo. 143.]
VII. Lastly, it is complained that the verdict of the jury was improper and that the court erred in receiving it. The verdict was a general verdict and the form thereof was approvedVerdict.  in the case of State v. Bishop, 231 Mo. 411, l.c. 415. In that case the verdict recited:
"We the jury, find the defendant guilty of felonious assault with malice as charged in the information, and asses his punishment at imprisonment in the penitentiary for a term of three years. F.B. Calloway, Foreman."
In commenting upon this verdict in the Bishop Case the court said: "A general verdict finding the defendant guilty as charged, or as charged in the information, when returned in response to an information charging one offense, is sufficient."
The court further said that the use of the words "felonious assault with malice" did not change the form of the verdict from a general to a special verdict and that otherwise the verdict was responsive to the issues, and so say we in this case. [State v. Shour, *Page 275 196 Mo. 202; State v. DeWitt, 186 Mo. 61; State v. Cook, 58 Mo. 546; State v. Williams, 191 Mo. 205.]
A careful examination of all of the assignments of error urged by appellant, does not disclose any reversible error in the record, and we accordingly affirm the judgment and direct the execution of the sentence imposed by the trial court. Railey
and White, CC., concur.